PER CURIAM.
Prime Computer, Inc., petitions this court for a writ of certiorari to review an order of the circuit court requiring it to furnish certain discovery to respondent Richard Mulholland. Mulholland has advised this court that he has withdrawn the contested discovery requests. Accordingly, that portion of the petition is now moot.
Prime Computer’s petition also asks this court to review a second order, entered contemporaneously with the discovery order, which denies its motion to dismiss counts I and II of Mulholland’s third amended complaint. Prime Computer asserts that the charges made therein are without merit and are “serious and damaging to Prime’s reputation.” Nevertheless, we are bound by the well-established principle that certiorari will not lie to review the denial of a motion to dismiss. See Martin-Johnson v. Savage, 509 So.2d 1097 (1987).
Petition for certiorari denied.
SCHOONOVER, C.J., and CAMPBELL and THREADGILL, JJ., concur.